Case 1:18-cr-00633-EK Document 211 Filed 01/15/21 Page 1 of 5 PageID #: 1657



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

UNITED STATES OF AMERICA,
                                                              ORDER
           -against-                                      18-CR-633(EK)

ALEKSANDR ZHUKOV,

                 Defendant.

------------------------------------------x

ERIC KOMITEE, United States District Judge:

           At the January 11 status conference in this case, the

Court adjourned trial sua sponte to April 12, 2021, and further

extended the exclusion of time under the Speedy Trial Act for

the period February 16, 2021 through April 12, 2021.           The Court

found the exclusion to be in the interests of justice and

appropriate for the reasons enumerated on the record at the

status conference.     This Order reiterates those reasons, and

also notes that the adjournment and exclusion are further

supported by the new (but anticipated) administrative order of

the Chief Judge of this District issued on January 14, 2021.

           The Speedy Trial Act allows the Court to exclude from

the speedy-trial calculation a “period of delay resulting from a

continuance granted by [a] judge on his own motion . . . if the

judge granted such continuance on the basis of his findings that

the ends of justice served by taking such action outweigh the

best interest of the public and the defendant in a speedy

                                     1
Case 1:18-cr-00633-EK Document 211 Filed 01/15/21 Page 2 of 5 PageID #: 1658



trial.”    18 U.S.C. § 3161(h)(7)(A).        To grant such a

continuance, the Court must consider, among other non-exhaustive

factors, “[w]hether the failure to grant [] a continuance in the

proceeding would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

18 U.S.C. § 3161(h)(7)(B)(i).

            It was clear on January 11 that it would be virtually

impossible to conduct a trial in February.            At the conference,

the Court cited the significant upward trend in coronavirus

cases and deaths in New York.         The rate of fatalities in New

York State ranged between 148 and 197 per day over the week

prior to January 11; there were seventy-three fatalities in New

York City on January 11, up from forty just seven days earlier. 1

Given this, it would have been extraordinarily difficult and

dangerous to assemble a jury in February.

            In addition, trial in this case is expected to last at

least two weeks with up to forty-five witnesses, approximately

twenty-two of whom will be traveling from out of state or

abroad.    Transcript of Jan. 6, 2021 Status Conference 13:18-21.

Given the spike in COVID infection and fatality rates, the Court

declined to relieve the government’s witnesses of the obligation


              1 New York Coronavirus Map and Case Count, N.Y. TIMES ,

https://www.nytimes.com/interactive/2020/us/new-york-coronavirus-cases.html
(last visited Jan. 15, 2021); New York City Coronavirus Map and Case Count,
N.Y. TIMES , https://www.nytimes.com/interactive/2020/nyregion/new-york-city-
coronavirus-cases.html (last visited Jan. 15, 2021).

                                       2
Case 1:18-cr-00633-EK Document 211 Filed 01/15/21 Page 3 of 5 PageID #: 1659



to comply with the entry protocols for the Eastern District of

New York’s courthouse, which were put in place in consultation

with an epidemiological professional.        Even if the government

could arrange for its witnesses to comply with such protocols,

holding a trial of this length and complexity would pose health

and safety risks for all involved, including jurors, witnesses,

interpreters, courthouse staff, lawyers and others.

            The Court cited other factors in support of the

continuance.    Defense counsel informed the Court at the

conference that it planned to file a motion to suppress and

would seek an evidentiary hearing on the suppression issue prior

to trial.    The continuance will give the Court the time

necessary to consider this request and the other pending motions

in limine.     The Court also noted that former defense counsel

moved to withdraw from the case in October 2020, just prior to

the then-scheduled November 23 trial date.         In addition, this

case has been designated “complex” due to the voluminous digital

discovery involved.     18 U.S.C. § 3161(h)(7)(B)(ii).

             Finally, the Court discussed the rollout of

vaccinations.     The Court is hopeful that, in light of the

ongoing vaccination effort, the continuance will allow for

greater certainty and safety for all concerned.          The government

also indicated that a delayed trial date would make it more

likely that one of its essential witnesses — a Bulgarian

                                     3
Case 1:18-cr-00633-EK Document 211 Filed 01/15/21 Page 4 of 5 PageID #: 1660



government official — would be able to testify in person, if he

is vaccinated.

           The Chief Judge’s subsequent administrative order only

reinforces the Court’s conclusions.        On January 14, the Chief

Judge extended the suspension of all in-person proceedings,

including trials, through March 1, 2021.         Administrative Order

No. 2020-26-2 (extending Administrative Order No. 2020-26 (Nov.

24, 2020)).   The order finds that

     [t]he COVID-19 pandemic has had and continues to have an
     extraordinary impact on the Eastern District of New York
     and the operations of this Court. The incidence of COVID-
     19 cases both nationally and throughout the Eastern
     District of New York and the surrounding metropolitan area
     has continued to increase. Although distribution of the
     COVID-19 vaccine has begun, it will not be widely available
     for at least several weeks.

Administrative Order No. 2020-26-2.        It also “extend[s] all

provisions of Administrative Order 2020-26,” which excluded time

under the Speedy Trial Act for the following reasons:

     the impact of worsening local and national conditions, and
     the upward trend in cases and hospitalizations in this
     District on the ability to summon an adequate and
     representative spectrum of jurors; the increased risk to
     litigants, defendants, counsel, witnesses, court personnel,
     and members of the pubic to safely travel to and assemble
     in court; and the need to limit the size of gatherings and
     in-person proceedings in the interest of safety.

Administrative Order No. 2020-26 ¶ 2.        Given this order, trial

on the previous schedule would have been impossible, in any

event.



                                     4
Case 1:18-cr-00633-EK Document 211 Filed 01/15/21 Page 5 of 5 PageID #: 1661



           Therefore, for the reasons stated, the Court finds

that the ends of justice served by excluding time through April

12, 2021 outweigh the best interest of the public and the

defendant in a speedy trial.       18 U.S.C. § 3161(h)(7)(A).



           SO ORDERED.

                                   _/s Eric Komitee____________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     January 15, 2021
           Brooklyn, New York




                                     5
